Amended and Restated Appendix A to the Operating Expenses Limitation Agreement between Investment Mangers Series Trust and Stone Toro Investment Advisers LP Fund Operating Expense Limit Effective Date Stone Toro Long Short Fund (Formerly Stone Toro Fundamental Value Fund) Class AShares 2.75% Class C Shares 3.50% Class I Shares 2.50% Amended and approved by the Board on March 5, 2014. Agreed and accepted this day of , 2014. INVESTMENT MANAGERS SERIES TRUST STONE TORO INVESTMENT ADVISERS LP By: By: Print Name: Print Name: Title: Title: 1
